Citation Nr: 1544471	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  11-02 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date earlier than September 16, 2008 for the grant of service connection for sinusitis.

2.  Whether new and material evidence has been received to reopen a claim of service connection for kidney stones.

3.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a headache disability, to include as secondary to service-connected sinusitis.

6.  Entitlement to an initial rating higher than 10 percent for sinusitis.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1984.

These matters initially came before the Board of Veterans' Appeals (Board) from June 2009, August 2011, and April 2013 decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California and Manila, the Republic of the Philippines.  In the June 2009 decision, the RO denied the Veteran's petition to reopen claims of service connection for kidney stones and bilateral hearing loss as new and material evidence had not been received.  In the August 2011 decision, the RO denied entitlement to service connection for back pain and severe headaches.  In the April 2013 decision, a Decision Review Officer (DRO) granted service connection for sinusitis and assigned an initial noncompensable disability rating, effective from September 16, 2008.  The RO in Manila, the Republic of the Philippines currently has jurisdiction over the Veteran's claims.
The Veteran requested a hearing before a DRO at the RO in his September 2011 notice of disagreement (VA Form 21-4138).  The Veteran was notified that his DRO hearing had been scheduled for a date in September 2012 by way of an August 2012 letter.  This letter was sent to his address of record and was not returned as undeliverable.  A copy of this letter was also sent to his representative.  The Veteran failed to appear for the scheduled DRO hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In an April 2013 decision, a DRO assigned an initial 10 percent disability rating for sinusitis, effective from March 23, 2011.

In August 2013, the RO assigned an initial 10 percent disability rating for sinusitis, effective from September 16, 2008.

These matters were remanded by the Board in September 2014 to schedule the Veteran for a Board hearing.

The Veteran testified before the undersigned at a January 2015 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his file.

The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for hypertension.  In April 2015, the RO rated the disability in conjunction with the already service-connected Type II diabetes mellitus; in effect granting the claim and resolving the appeal as to that issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen a claim of service connection for kidney stones, entitlement to service connection for bilateral hearing loss, a back disability, and a headache disability, entitlement to a higher initial rating for sinusitis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim of service connection for sinusitis was received on September 16, 2008, and there is no evidence of any unadjudicated formal or informal claim of service connection for a sinus disability prior to September 16, 2008.

2.  The Veteran's claim of service connection for bilateral hearing loss was originally denied in a June 2005 rating decision on the basis that there was no evidence to support any of the elements necessary to award service connection (no medical evidence of any hearing loss related to service); the Veteran 
did not appeal this decision within one year of its issuance, he did not appeal the determination that a timely notice of disagreement was not received, and new and material evidence was not received within a year of the issuance of the June 2005 decision.

3.  Evidence received since the June 2005 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 16, 2008 for the grant of service connection for sinusitis have not been met.  38 U.S.C.A. §§ 5107(b), 5110, (West 2014); 38 C.F.R. §§ 3.155(a) (in effect prior to March 24, 2015), 3.400 (2015).

2.  The RO's June 2005 rating decision that denied the claim of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.200, 20.201, 20.302, 20.305, 20.1103 (2015).

3.  The evidence received since the June 2005 RO decision is new and material and sufficient to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5107(b), 5108 (West 2014); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In light of the Board's favorable decision in reopening the claim of service connection for bilateral hearing loss, the claim is substantiated, and there are no further VCAA duties as to this issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The appeal for an earlier effective date for the grant of service connection for sinusitis arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees, including Board personnel, in conducting hearings-the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's January 2015 hearing, the undersigned identified the issues on appeal (including entitlement to an earlier effective date for the grant of service connection for sinusitis), asked the Veteran about when he filed claims of service connection for sinusitis, and informed him of the information used to assign an effective date of service connection.  Also, the Veteran provided testimony as to his claims of service connection for sinusitis and the treatment received for the disability.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, all pertinent service personnel records, and some of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded a VA examination to assess his service-connected sinusitis.

As explained in the remand which follows the decision below, there appear to be additional VA and private treatment records that have not yet been obtained and which are pertinent to the appeal for a higher initial rating for sinusitis.  However, any VA or private records of treatment for sinusitis would not be relevant to the effective date issue on appeal because the effective date turns on when the Veteran filed a claim.  There is no indication or allegation that any information contained in any VA or private treatment records could show that the Veteran filed an earlier claim for benefits with VA.  In this regard, treatment records cannot constitute an original claim of service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1327-28 (Fed. Cir. 2006).

There is no other reported relevant evidence that remains outstanding.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

Analysis

A. Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a)  (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

The current effective date of service connection for sinusitis is September 16, 2008, the date the Veteran's claim of service connection for that disability was received.  In his April 2013 notice of disagreement and during the January 2015 hearing, the Veteran claimed that an earlier effective date for the grant of service connection for sinusitis was warranted because he had been experiencing the disability ever since service and he believed that he had submitted a claim of service connection for sinusitis prior to 2008 (possibly as early as 2004).  Although he did submit claims of service connection prior to 2008 and as early as 2004, these claims pertained to disabilities other than a sinus disability (including, but not limited to, prostate cancer, a right shoulder disability, a left thumb disability, hearing loss, and kidney stones).  There is no evidence that a claim of service connection for a sinus disability (either formal or informal) was received by VA at any time prior to September 16, 2008.  The Veteran has not provided any further contentions as to why he believes an earlier effective date is warranted.

Moreover, the Board notes that medical records dated prior to the Veteran's September 2008 claim of service connection for a sinus disability indicate that he was treated for sinus problems.  As explained above, however, treatment records cannot constitute an original claim of service connection.  MacPhee, 459 F.3d at 1327-28.

The fact remains that the Veteran never submitted any unadjudicated formal claim of service connection for a sinus disability prior to September 16, 2008, nor is there any prior communication in the record that could be considered an informal claim for VA compensation for the same.  Thus, September 16, 2008 is the earliest possible effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the Board finds that there is simply no basis upon which to justify granting an effective date earlier than September 16, 2008 and the appeal for an earlier effective date for the grant of service connection for sinusitis must be denied.

B. Petition to Reopen

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of service connection for bilateral hearing loss in a June 2005 rating decision on the basis that there was no evidence to support any of the elements necessary to award service connection (e.g.,  no medical evidence of any hearing loss related to service).  Specifically, it was explained that no evidence was presented in support of the claimed hearing loss.  The Veteran was notified of this decision by way of a letter dated on June 15, 2005.

The Veteran submitted a notice of disagreement with the June 2005 decision, but this notice of disagreement was not timely filed.  Appellate review is initiated by the timely filing of a notice of disagreement, and is completed by the timely filing of a substantive appeal after a statement of the case has been furnished.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.

In general, a claimant has one year after the mailing of an adverse decision in which to submit a notice of disagreement.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.302.  A response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event a postmark date is not of record, the postmark date will be presumed to be 5 days prior to the date of receipt of the document by VA.  Saturdays, Sundays and legal holidays are excluded in calculating the 5 day limit.  38 C.F.R. §20.305.  Also, the one year does not include the date the claimant receives notification of the RO determination but does include the last date of the one year period.  See 38 C.F.R. § 20.305(b).
	
In this case, the Veteran's notice of disagreement with the June 2005 rating decision was not received by VA until August 22, 2006.  As this notice of disagreement was not received until over a year and 2 months following the June 15, 2005 notice of the June 2005 decision, it was not timely filed and the Veteran was notified of this fact by way of a September 2006 letter.  He did not separately appeal this September 2006 determination.

Moreover, new and material evidence was not received within one year of the issuance of the June 2005 decision.  In light of this fact and the fact that the Veteran did not submit a timely notice of disagreement with the June 2005 decision, that decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent new evidence received since the June 2005 denial includes treatment records from Truecare Medical Corporation dated in May and October 2007, treatment records from Sharp Rees-Stealy Medical Group dated in May and June 2008, an April 2009 VA audiologic examination report, and the Veteran's testimony during the January 2015 hearing.  This evidence includes reports and diagnoses of hearing loss and a report of a continuity of hearing loss symptomatology in the years since service.

The additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran has current hearing loss which be related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  The evidence is, therefore, new and material, and the claim of service connection for bilateral hearing loss is reopened.


ORDER

Entitlement to an effective date earlier than September 16, 2008 for the grant of service connection for sinusitis is denied.

As new and material evidence has been received, the claim of service connection for bilateral hearing loss is reopened, and the appeal of this issue is granted to this extent only.



REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.)

In this case, the Veteran has reported on numerous occasions that he experiences headaches, which are occasionally associated with symptoms of sinusitis .  Thus, there is competent evidence of a current headache disability.  Service treatment records include December 1965, July 1966, November 1975, and February 1983   records of treatment for headaches.  The Veteran also reported a history of "frequent or severe headache" on reports of medical history forms dated in June 1980 and February and December 1984.  He has reportedly continued to experience headaches ever since service.

Hence, there is competent evidence of a current headache disability, headaches in service, and a continuity of symptomatology in the years since service, suggesting that the Veteran may have a current headache disability related to service. Therefore, VA's duty to obtain an examination as to the nature and etiology of any current headache disability is triggered.  Such an examination is needed to determine whether the Veteran has a current headache disability and to obtain a medical opinion as to the etiology of any such disability.   

The Veteran was afforded a VA examination in April 2009 to assess the nature and etiology of his claimed hearing loss and the examiner who conducted the examination opined that any current hearing loss was not likely ("less likely as not") caused by or related to military noise exposure.  The examiner reasoned that there was no documentation of hearing loss significant for VA purposes in the Veteran's service treatment records, up to the time of his separation from service in December 1984.  There was no evidence of an onset of hearing loss in service or within a reasonable time after service.

The April 2009 opinion is insufficient because it is based upon an inaccurate history.  Although the examiner reasoned that there was no documentation of hearing loss significant for VA purposes in the Veteran's service treatment records, the report of a September 1970 examination conducted for purposes of discharge and immediate reenlistment includes the results of audiometry testing which indicate that the Veteran had bilateral hearing loss as defined by VA.  See 38 C.F.R. § 3.385 (2015).  Hence, the April 2009 opinion is based on an inaccurate history and is insufficient. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304; Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Thus, a remand is also necessary to afford the Veteran a new VA examination to obtain an opinion as to the etiology of his claimed hearing loss.

In March 2013, a VA orthopedic surgeon reviewed the Veteran's claims file and opined that his claimed back disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The examiner explained, in pertinent part, that the Veteran had indicated a history of recurrent back pain (shoulder) on a December 1984 report of medical history form, but that during a December 1984 examination he was only diagnosed as having cervical spine degenerative joint disease and no mention was made of any back pain or back disability at that time.  Although the Veteran had again reported a history of back pain on a report of medical history form completed following service in October 1988, the examining doctor only noted arthritis in both shoulders since 1980 and did not indicate that pain pertained to any back condition.  A March 2007 private treatment record included a diagnosis of degenerative osteoarthritis of the thoracolumbar spine, but this was more than a decade after the Veteran's separation from service.  Overall, there was no documented back disability at the time of the Veteran's separation from service or within the year immediately following service.  Without any significant injury, trauma, or chronic back condition documented in service, the normal process of aging would be the most common cause of osteoarthritis of the thoracolumbar spine in patients who are already in the 8th decade of life.

The March 2013 opinion is insufficient because the examiner did not acknowledge or comment on a report of medical history form dated in February 1984 on which the Veteran reported a history of "recurrent back pain" and he did not associate such symptoms with his neck or shoulders.  Also, the opinion is largely based on a lack of objective clinical evidence of a back injury in service and no consideration has been given to the Veteran's reported duties in service which included heavy lifting.  In this regard, a medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Also, the evidence suggests that the Veteran's service-connected sinusitis may have worsened since his last VA examination in April 2013.  For example, the April 2013 VA examination report indicates that the Veteran did not take any medications for sinusitis and that he had not experienced any incapacitating episodes of sinusitis requiring prolonged antibiotic treatment during the previous 12 months.  During the January 2015 hearing, however, he reported that he had taken antibiotics for sinusitis in October 2014.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected sinusitis is triggered.

Furthermore, entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In the present case, the Veteran indicated in a September 2012 statement (VA Form 21-4138) that he was seeking "individual unemployability."  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Board recognizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). However, medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Board finds that further medical findings as to the functional effects of the Veteran's service-connected disabilities would be helpful in resolving the claim for a TDIU.

Furthermore, the Veteran's percentage ratings do not currently meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2015).  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations, but the Board is prohibited from assigning a TDIU on this basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16(b).  Therefore, upon remand, if the evidence reflects that the Veteran is unemployable due to service-connected disabilities and there is any period since September 2008 that he was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

Additionally, the Veteran has not yet been provided with a notice letter regarding the issue of entitlement to a TDIU in accordance with the VCAA. Such notice is required upon remand.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran reported during the January 2015 hearing that he continued to receive relevant VA treatment.  The only VA treatment records in the file are contained in the San Diego Vista electronic records system and are dated from April 2009 to May 2012.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, the Veteran reported in a statement received in September 2008 and in a September 2009 statement that he received treatment for kidney stones at Chesapeake General Hospital.  Although some records from this facility are in the file, it appears that there may be additional relevant records that have not yet been obtained.  The Veteran also reported during the January 2015 hearing that he received treatment for sinusitis from "Dr. Salizar."

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not been taken with regard to any relevant treatment records from the above identified treatment providers.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records. 


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim for a TDIU.  A copy of this letter must be included in the file.

2.  Ask the Veteran to complete a formal application for a TDIU and to report his education and employment history and earnings, especially for the period since September 2008.

3.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for hearing loss, a kidney disability, a back disability, a headache disability, and sinusitis, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete authorizations for VA to obtain all records of his treatment for hearing loss, a kidney disability, a back disability, a headache disability, and sinusitis from Chesapeake General Hospital (see the statement from the Veteran received in September 2008 and his September 2009 statement), "Dr. Salizar" (see page 21 of the January 2015 Board hearing transcript), and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the file.

4.  Obtain and associate with the file all records of the Veteran's treatment contained in the San Diego Vista electronic records system and dated from December 1984 through April 2009 and from May 2012 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA audiologic examination to determine the etiology of any current hearing loss.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any hearing loss diagnosed since September 2008, the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current hearing loss had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed sensorineural hearing loss), is related to the Veteran's reported noise exposure in service, or is otherwise the result of a disease or injury in service.
 
In formulating the above opinion, the examiner shall specifically acknowledge and comment on any hearing loss diagnosed since September 2008, the Veteran's reported noise exposure in service (including noise from military aircraft), and the results of audiometry testing conducted during a September 1970 examination which indicate that the Veteran had bilateral hearing loss as defined by VA. 

The examiner must provide reasons for each opinion given.

6.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current back disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current back disability identified (i.e., any back disability diagnosed since March 2011), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current back disability had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's reported back symptoms in service, is related to his reported physical duties in service, or is otherwise the result of a disease or injury in service.
 
In formulating the above opinion, the examiner shall specifically acknowledge and comment on any back disabilities diagnosed since March 2011, the Veteran's reported back problems in service (including his reports of back pain on the reports of medical history forms dated in June 1980 and February and December 1984), and his reported duties in service (which included heavy lifting).

The examiner must provide reasons for each opinion given.

7.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current headache disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current headaches identified (i.e., any headaches experienced since March 2011), the examiner shall answer all of the following questions:

(a)  Do the headaches represent a separate and distinct disease entity or are they a symptom of the Veteran's service-connected sinusitis?

(b)  If the Veteran has a current disability manifested by headaches that is separate and distinct from his service-connected sinusitis, is it at least as likely as not (50 percent probability or more) that the current headache disability had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed organic disease of the nervous system), is related to the Veteran's headaches in service, or is otherwise the result of a disease or injury in service?

(c)  If the Veteran has a current disability manifested by headaches that is separate and distinct from his service-connected sinusitis, is it at least as likely as not (50 percent probability or more) that the current headache disability was caused by his service-connected sinusitis?

(d)  If the Veteran has a current disability manifested by headaches that is separate and distinct from his service-connected sinusitis, is it at least as likely as not (50 percent probability or more) that the current headache disability was aggravated by his service-connected sinusitis?

If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any headaches experienced since March 2011, all reports of and instances of treatment for headaches in the Veteran's service treatment records (including the December 1965, July 1966, November 1975, and February 1983 records of treatment for headaches and the Veterans reports of "frequent or severe headache" on the reports of medical history forms dated in June 1980 and February and December 1984), and the Veteran's reports of headaches continuing in the years since service.  

The examiner must provide reasons for each opinion given.

8.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the current severity of his service connected sinusitis. All indicated tests and studies shall be conducted.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall note the nature and severity of all symptoms associated with the Veteran's sinusitis, to include the number and duration of any incapacitating episodes of sinusitis per year requiring prolonged (four to six weeks) of antibiotic treatment; the number of non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting; whether sinusitis has required radical or repeated surgeries; and whether there is residual osteomyelitis.

The examiner must provide reasons for any opinion given.

9.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (Type II diabetes mellitus; hypertension; erectile dysfunction; sinusitis; prostate cancer; nonspecific muscular pain of the left shoulder; and right shoulder tendonitis) would, in combination or individually, and without regard to any non service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

(b)  Would the above opinion change if hearing loss, kidney stones, a back disability, and/or a headache disability were considered service-connected disabilities?

The examiner must provide reasons for each opinion given.

10.  Thereafter, if the evidence reflects that the Veteran is unemployable due to service-connected disabilities and there is any period since September 2008 that he was unemployable and did not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to VA's Director of Compensation and Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

11.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


